internal_revenue_service number inf0 release date index no department of the treasury washington dc person to contact donna m crisalli id no telephone number refer reply to cc dom it a - cor-114823-00 date date dear this is in response to your letter of date in which you requested a ruling on whether the cost of transportation to a distant location for a medical procedure may be deductible as a medical_care expense under sec_213 of the internal_revenue_code in order to obtain a private_letter_ruling a taxpayer must follow the procedures specified in revproc_2000_1 2000_1_irb_4 a copy of which is enclosed section has general instructions to follow the taxpayer must also pay a user_fee which for most individuals is dollar_figure since your letter does not conform to these requirements we are unable to issue a private_letter_ruling however we hope that the following general information is useful you state that you traveled to a distant location in another country x to undergo a vision correction surgical procedure known as lasik although the procedure is available in city y where you reside you traveled to x because your total cost for the procedure and travel to x was less than the cost of the procedure alone in y you state that your only purpose in traveling to x was to undergo the lasik procedure and that there was no element of personal pleasure you later returned to x for additional corrective surgery you are seeking reimbursement from your flexible spending arrangement for the cost of transportation to x in general a flexible spending arrangement may reimburse expenses paid for medical_care sec_213 defines medical_care as amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_1_213-1 of the income_tax regulations states that deductions for expenditures_for medical_care allowable under sec_213 will be confined strictly to expenses paid primarily for the prevention or alleviation of a physical or mental defect or illness whether an expenditure is primarily for medical_care is a question of fact cor-114823-00 sec_213 provides that medical_care also includes transportation that is primarily for and essential to medical_care referred to in sec_213 thus the standard for deducting an expense under sec_213 is more stringent than that for deducting an expense under sec_213 a taxpayer who for purely personal reasons travels to another locality to obtain an operation or other medical_care prescribed by a doctor may not deduct the cost of transportation under sec_213 sec_213 provides that lodging not lavish_or_extravagant under the circumstances while away from home that is primarily for and essential to medical_care as defined in sec_213 is an amount_paid for medical_care if in addition a the medical_care as defined in sec_213 is provided by a physician in a licensed hospital or a related or equivalent facility and b there is no significant_element_of_personal_pleasure_recreation_or_vacation in the travel the deduction for lodging_expenses is limited to dollar_figure per night for each individual because the allowance for deduction of lodging_expenses under sec_213 has three requirements that must be satisfied it is much narrower than the allowance for deducting transportation_expenses under sec_213 meal expenses while away from home may not be deducted as an expense for medical_care unless provided at a hospital or similar institution at which the taxpayer the taxpayer’s spouse or dependent is receiving medical_care sec_1 e iv and v we recognize that in most cases lasik is performed primarily for the purpose of affecting a structure and function of the body and therefore qualifies as medical_care however the law is unclear on whether the cost of transportation to a distant location to obtain this procedure may be considered essential to medical_care when the reason for the travel is that the total cost is less than the cost of the procedure alone at home transportation has been considered essential to medical_care if the taxpayer is suffering from an illness that will be alleviated by a better climate 369_us_499 12_tc_580 aff’d per curiam 183_f2d_579 transportation has been deemed to be essential to medical_care when the taxpayer’s presence was necessary to care for a sick spouse 38_tc_387 to facilitate a dependent’s psychiatric treatment hunt v commissioner tcmemo_1972_226 revrul_58_533 1958_2_cb_108 or to encourage a psychologically troubled and asthmatic child to remain at a school away from home in a beneficial climate 37_tc_586 acq 1962_2_cb_5 a few cases have considered whether a taxpayer's travel to a distant location in order to obtain medical treatment was primarily for and essential to medical_care in 428_f2d_243 6th cir the court accepted the basic character of the taxpayer's travel from kentucky to be treated at the mayo clinic in rochester minnesota as medical_care in 32_tc_1197 acq 1960_2_cb_7 the court allowed the taxpayer who had moved from new york to california to deduct as a medical expense the cost of traveling to new cor-114823-00 york for annual checkups with his doctor there note however that the tax years considered in that case preceded the enactment of the requirement that transportation must be essential to medical_care on the other hand in murray v commissioner tcmemo_1982_269 the taxpayer was not allowed a deduction when the primary purpose of her travel to california was personal even though she was treated by a doctor there i hope this information is helpful we would be pleased to consider this matter further should you decide to request a private_letter_ruling please call donna m crisalli at the number above if you have any questions sincerely associate chief_counsel income_tax accounting by __________________________ robert a berkovsky chief branch enclosure
